UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

SUNDAY MICHAEL JOHN,
Petitioner,

v.
                                                                       No. 98-2376
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-377-303)

Submitted: March 9, 1999

Decided: March 29, 1999

Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard S. Bromberg, Washington, D.C., for Petitioner. Frank W.
Hunger, Assistant Attorney General, Civil Division, Mark C. Walters,
Assistant Director, Ann Varnon Crowley, Office of Immigration Liti-
gation, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Petitioner Sunday M. John seeks review of the order of the Board
of Immigration Appeals ("Board") affirming the decision of the immi-
gration judge ("IJ") and denying him political asylum and withhold-
ing of deportation. John contends that the Immigration Judge ("IJ")
and the Board erred in finding his testimony not credible. We affirm
the Board's decision.

To establish eligibility for a grant of asylum, an alien must demon-
strate that he is a refugee within the meaning of the Immigration and
Nationality Act ("Act"). The Act defines a refugee as a person unwill-
ing or unable to return to his native country "because of persecution
or a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opin-
ion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998). The alien bears
the burden of proving that he is a refugee as defined by the Act. See
8 C.F.R. § 208.13(a) (1998).

John is a native and citizen of Nigeria who entered the United
States on a visitor's visa in January 1991. He filed an application for
asylum in the United States in February 1992. He claimed to have
completed the 12th grade in 1990 and then attended Amadubelu Uni-
versity for five months. Accompanying the application was a five-
page, typed statement in which he asserted that he feared persecution
because he is a Christian. Although John did not state that he person-
ally suffered persecution, he claimed that his religious beliefs placed
him in a group routinely singled out for persecution.

John's asylum request was denied, and deportation proceedings
commenced. At a hearing before the IJ, John's request to renew his
asylum application was granted. In January 1996, John filed another
application for asylum. In this application, John contended that he

                    2
was entitled to asylum because of his well-founded fear of persecu-
tion due to his political opinion, past political activities, and religious
convictions. John claimed that he attended Cross River University
from 1983 until 1986 and was a student union president. He further
claimed that he and another student leader were arrested during a
political protest in 1984. According to John, he was detained for two
days, during which he was whipped, and denied access to a lawyer
or his parents.

In the application, John claimed that despite warnings from police,
he continued his political activities. On two separate occasions, police
came to his home inquiring as to his whereabouts. John also stated
that his wife, who remains in Nigeria, informed him that Nigerian
police are still looking for him.

At a hearing before the IJ, John testified to the following. He com-
pleted high school in 1980 and went to work for the Ministry of Com-
merce and Industry from 1980 until 1983. In 1983, John entered
Cross River University and was awarded a government-sponsored
scholarship. He was elected president of the student union and led
political demonstrations, although such demonstrations were prohib-
ited by law. He led more than 2000 students in a peaceful demonstra-
tion against the military. For leading a student demonstration, he was
arrested, beaten, and held for two days. John was arrested again
shortly thereafter and detained for four hours for having participated
in a meeting of students critical of the Nigerian government. Despite
the arrests, the scholarship was not revoked.

John went into hiding for periods of time between 1986 until 1989
by moving from village to village. During this period, John married
and worked on the family farm. He also went to Lagos to receive
training to be a Sunday school teacher. When he returned to his com-
munity, he taught Sunday school. In 1990, John entered Amadu Bello
University, a predominately Muslim school. John claimed he was
well-known for his prior participation in anti-government demonstra-
tions. He claimed he was granted admission to Amadu Bello on the
condition that he not participate in any political or religious activities.

John was issued a Nigerian passport in 1990 that listed his occupa-
tion as civil servant. John claimed that he was unemployed at the time

                     3
and that the passport reflected information contained on a prior can-
celed passport. His passport was renewed by the Nigerian embassy in
1995. John reports that his wife informed him that he remains under
investigation by Nigerian government officials.

The IJ concluded that John's testimony with respect to his political
activities was not credible. The basis for the finding was that John's
asylum applications made very little mention of his political activity.
The IJ noted that John's testimony regarding being in hiding for a
period was inconsistent with his testimony that he got married, taught
Sunday school, and worked for his father during this period. Also
impacting the credibility finding was the fact that John was able to
keep his government scholarship despite his arrest in 1985. The IJ
also noted that John apparently came out of hiding and was accepted
into a predominately Muslim university. In addition, the IJ noted that
if the Nigerian government sought to persecute John, it is unlikely
that it would have renewed his passport in 1995. Furthermore, the IJ
also noted several inconsistencies between John's asylum applications
and testimony regarding dates of events. The IJ concluded that even
if John was credible, he did not meet the criteria for asylum or with-
holding of deportation based upon political or religious beliefs. On
appeal, the Board agreed with the "well-reasoned and thorough opin-
ion of the Immigration Judge that the respondent's testimony was not
credible" (A.R. at 2) and dismissed the case.

Our review of the Board's decision is "narrow, not broad."
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992). An IJ's credibility determination is granted sub-
stantial deference and is reviewed under a substantial evidence stan-
dard. See Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989). An IJ who
rejects a witness' positive testimony based on a lack of credibility
should offer specific reasons for disbelief. See id. In John's case, the
IJ offered several concrete examples of inconsistencies and missing
details that led to his conclusion that John's testimony was not credi-
ble.

John contends that his testimony was internally consistent, that he
provided substantial details regarding his political and religious activ-
ity, and that he submitted statements and country background reports
demonstrating Nigeria's abysmal human rights record. John attributes

                     4
the slight mention of his political activities in his first asylum applica-
tion as merely an omission of details. We disagree. John's first asy-
lum application does not even state that he feared persecution because
of his political activities. Rather, it is predicated upon fear of persecu-
tion on account of his religious beliefs. In contrast, his second appli-
cation focused almost entirely on his political activity without much
mention of his alleged fear of persecution based upon religious
beliefs. John's testimony provided even greater detail regarding his
political activity, without emphasis upon fear of persecution due to
his religion. Furthermore, despite John's claim that his marriage, his
Sunday school teaching, and his assistance of his father was reason-
able conduct during his years in hiding, we find the IJ's conclusion
that such activity made his testimony less credible was reasonable. In
addition, as found by the IJ, John's claim of religious persecution on
account of his advocacy of Christianity, and his need to be in hiding
on account of his religion, are significantly undercut both by his vol-
untary attendance at a Muslim university and the institution's willing-
ness to admit him as a student.

Accordingly, we conclude that substantial evidence supports the
IJ's findings and the Board's dismissal of his appeal. We therefore
affirm the Board's decision. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

AFFIRMED

                     5